UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1860


HARRY T. LEWIS,

                    Plaintiff - Appellant,

             v.

UNITED STATES GOVERNMENT; HONORABLE RICHARD M. GERGEL;
STANLEY D. RAGSDALE,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. David C. Norton, District Judge. (2:17-cv-00887-DCN)


Submitted: November 21, 2017                                Decided: November 27, 2017


Before WYNN and THACKER, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Harry T. Lewis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Harry T. Lewis seeks to appeal the district court’s order accepting the

recommendation of the magistrate judge and denying relief on his complaint seeking the

return of property and the release of his sons from prison. We have reviewed the record

and find no reversible error. Accordingly, we deny leave to proceed in forma pauperis and

dismiss the appeal for the reasons stated by the district court. Lewis v. United States Gov’t,

No. 2:17-cv-00887-DCN (D.S.C. July 12, 2017). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                                DISMISSED




                                              2